per day during his quarantine so that he may contact his family

and counsel.


                               ORDER

     For the foregoing reasons, the plaintiff's Emergency Motion

for Modification of Sentence (Docket No. 348) is ALLOWED, in

part, and DENIED, in part.   Upon completion of Macfarlane's

quarantine at the Bureau of Prisons facility in which he is

currently incarcerated on April 21, 2020, his sentence is hereby

reduced to time served and he is to be released to home

confinement with electronic monitoring at that time.     He is to

travel from the U.S.P. Tucson to his residence in California by

vehicle and immediately commence such home confinement.


So ordered.




                                       Nathaniel M. Gorton
                                       United States District Judge
Dated April    ti,   2020




                                -4-
